
	

115 HR 6580 : Kerrie Orozco First Responders Family Support Act
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6580
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018 Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Immigration and Nationality Act to provide for naturalization processes for the
			 immediate relatives of first responders who die as a result of their
			 employment, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Kerrie Orozco First Responders Family Support Act. 2.Naturalization for immediate relatives of first respondersSection 319 of the Immigration and Nationality Act (8 U.S.C. 1430) is amended by adding at the end the following:
			
				(f)Immediate relatives of first responders
 (1)In generalAny person who is the surviving spouse, child, or parent of a United States citizen, whose citizen spouse, parent, or child dies as a result of injury or disease incurred in or aggravated by employment as a first responder, and who, in the case of a surviving spouse, was living in marital union with the citizen spouse at the time of his death, may be naturalized upon compliance with all the requirements of this title, except that no prior residence or specified physical presence within the United States shall be required.
 (2)DefinitionFor purposes of this subsection, the term first responder means Federal, State, and local government fire, law enforcement, and emergency response personnel.
					.
		
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk
